 1
 2                                                JS-6
 3
 4
 5
 6
 7
 8
 9                     UNITED STATES DISTRICT COURT
10                    CENTRAL DISTRICT OF CALIFORNIA
11
12 HEATHER MARY SHEEHAN,           )   Case No. EDCV 19-1187-AB (JPR)
                                   )
13                    Plaintiff,   )          J U D G M E N T
                                   )
14             v.                  )
                                   )
15 ANDREW SAUL,                    )
     Commissioner of Social        )
16 Security,                       )
                                   )
17                    Defendant.   )
                                   )
18
19        Under the Order Accepting Findings and Recommendations of
20 U.S. Magistrate Judge, it is hereby ADJUDGED THAT (1) Plaintiff’s
21 request for an order reversing the decision of the Commissioner
22 is DENIED; (2) the Commissioner’s request for an order affirming
23 his final decision and dismissing the action is GRANTED; and (3)
24 judgment is entered in the Commissioner’s
                                  issioner s favor.
25
26 DATED: __________________
           April 28, 2021          _____________________________
                                    ____
                                      _____________________
                                      __
                                   HON.
                                    ON ANDRÉ BIROTTE JR.
                                                       JR
27                                 U.S. DISTRICT JUDGE
28
